United States Court of Appeals
                     For the First Circuit


No. 15-1065

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    JOSE D. CARDONA-VICENTY,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Jose Luis Novas-Debien, III for appellant.
     Julia Meconiates, Assistant United States Attorney, with whom
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, Francisco A. Besosa-Martínez, Assistant United
States Attorney, and Rosa Emilia Rodríguez-Vélez, United States
Attorney were on brief, for appellee.


                        December 2, 2016
            THOMPSON,      Circuit   Judge.        Jose   D.    Cardona-Vicenty

("Cardona") pled guilty to conspiring to distribute narcotics near

three   public      housing   projects     and    possessing    a     firearm    in

furtherance of the drug trafficking offense.              After accusing his

first lawyer of coercing him into accepting a plea agreement,

Cardona was appointed new counsel for sentencing purposes.                       On

appeal, Cardona argues that the district court's assignment of new

counsel,    who     also   represented     a     co-defendant    in      the    drug

trafficking conspiracy, resulted in a conflict of interest for

counsel number two.        He also claims that the district court erred

in failing to hold a Foster hearing to address the purported

conflict.       Cardona insists that these errors require us to vacate

his sentence and remand the case for resentencing with new counsel.

But because there was no clear error with the sentencing court's

fact finding and no actual conflict of interest, we affirm the

sentence imposed below.

                                 Background1

            On April 23, 2014, Cardona was indicted, along with

forty-seven       co-defendants,     for   his     involvement      in    a     drug

trafficking conspiracy which operated out of three public housing


            1
            As this sentencing appeal follows a guilty plea, "we
glean the relevant facts from the change-of-plea colloquy, the
unchallenged portions of the presentence investigation report
('PSI Report'), and the record of the [relevant] disposition
hearing[s]." United States v. Vargas, 560 F.3d 45, 47 (1st Cir.
2009).


                                     - 2 -
projects in Mayagüez, Puerto Rico.            Several months later, Cardona

pled guilty to Counts One and Six of the indictment pursuant to a

Plea Agreement (the "Agreement").              Count One charged him with

conspiring to possess with the intent to distribute various amounts

of heroin, cocaine, crack cocaine, and marijuana within a thousand

feet of the three public housing projects, in violation of 21

U.S.C. §§ 841(a)(1), 860, and 846.             Count Six charged him with

carrying and using a firearm in relation to the drug trafficking

offense, in violation of 18 U.S.C. §§ 924(c)(1)(A) and (2).                    The

remaining charges against him (Counts Two through Five) were

dismissed pursuant to the Agreement.

            By the terms of the Agreement, the parties agreed to

calculate       Cardona's   total   offense    level   at   33,   but   made    no

stipulation as to Cardona's Criminal History Category.2                        The

parties agreed to recommend a sentence at the lower end of the

Sentencing Guidelines (the "Guidelines") range for the possession

count and the mandatory minimum of five years for the firearm

charge.   Additionally, Cardona agreed to waive his right to appeal

the judgment and sentence if sentenced in accordance with the terms

and conditions of the Agreement.          And the government agreed that




            2
            The offense level at 33 was based on the following: a
base offense level of 34 under USSG §§ 2D1.1(c)(4) and 2D1.2(a)(1);
plus 2 levels under USSG § 3B1.1(c) for his role as a leader,
organizer, manager, or supervisor in the drug organization; minus
3 levels for acceptance of responsibility.


                                     - 3 -
it would not seek any further adjustments to or departures from

Cardona's    offense      level   outside     of   the   enhancements   already

applied.

            On August 27, 2014 (20 days after Cardona's change of

plea, but before sentencing), Cardona's attorney at the time, Peter

Diaz-Santiago ("Diaz"), moved to withdraw because Cardona had

accused Diaz -- falsely, in Diaz's opinion -- of coercing him into

pleading guilty.     In response to Diaz's motion, the district court

set a hearing date -- September 15, 2014 -- to learn the details

surrounding Cardona's claims and Diaz's desire to withdraw.                The

district court requested that Miguel Oppenheimer ("Oppenheimer"),

an attorney for one of Cardona's drug trafficking co-defendants,

attend the hearing "to assist if need be."

            At the proceeding, Cardona sought to withdraw his guilty

plea.     As per the court's instruction, Oppenheimer interviewed

Cardona     and   Diaz     to     better    understand     the   circumstances

surrounding Cardona's attempts to withdraw his plea and Diaz's

request to withdraw as defense counsel.              After meeting with both

Cardona     and   Diaz,     Oppenheimer       summarized    their   respective

positions for the court and then questioned both individuals under

oath.     Cardona testified that he felt pressured to either accept

the plea deal or go to trial and receive a life sentence if

convicted. On the other hand, Diaz stated that he met with Cardona

on multiple occasions to discuss the charges against him, denied


                                      - 4 -
Cardona's       allegations    of    coercion,    and    stated    that     although

Cardona   was     unhappy     with   the   amount   of   time     offered    in   the

Agreement, Cardona still chose to plead guilty and never indicated

that he was hesitant to accept the plea or that he did not want to

sign the Agreement.           Rounding out the dispute, the government

argued that Cardona's request to withdraw his plea should be denied

because he was essentially attempting to re-negotiate his plea

deal -- as the government saw it, he still wanted to plead guilty;

he just wanted a better deal.

            After hearing from Cardona, Diaz, and the government,

the district court denied Cardona's request to withdraw his guilty

plea, finding his allegations against his attorney to be "totally

frivolous" and ultimately granted Diaz's request to withdraw,

assigning Oppenheimer as Cardona's new counsel for sentencing

purposes.         Upon   Oppenheimer's         appointment,       the   government

vocalized concerns regarding a potential conflict of interest

arising from a murder that Cardona had allegedly ordered from jail

that was ultimately executed by a co-defendant who was also

represented by Oppenheimer.          The government opined that this might

cause a conflict because Oppenheimer "might want to argue one way

for one defendant and another way for another defendant" and

accordingly remarked that a Foster hearing3 might be necessary.


            3   A Foster hearing requires a trial court



                                       - 5 -
However, the court did not believe that an actual conflict existed,

noting that neither the Agreement nor any facts included in the

Agreement contained anything regarding the alluded-to murder and

that the murder was not at issue in Cardona's case.

            In any event, Oppenheimer advised the court that he would

check with Cardona's co-defendant to ensure that there were no

potential conflicts and he would let the court know if a Foster

hearing was necessary.     Oppenheimer never informed the court of

any conflict and proceeded to represent Cardona for sentencing

purposes.    On December 7, 2014, after Cardona's co-defendant had

already been sentenced for his role in the drug trafficking

conspiracy pursuant to his own plea agreement and two days before

Cardona's   sentencing   hearing,   Oppenheimer   filed   a   sentencing

memorandum reiterating, among other things, Cardona's wish to

recant his guilty plea.

            On the day of the hearing, Cardona pressed his contention

that he was coerced into pleading guilty.          But after hearing




            [T]o comment on some of the risks confronted
            where defendants are jointly represented to
            insure that defendants are aware of such
            risks, and to inquire diligently whether they
            have discussed the risks with their attorney,
            and whether they understand that they may
            retain separate counsel, or if qualified, may
            have such counsel appointed by the court and
            paid for by the government.

United States v. Foster, 469 F.2d 1, 5 (1st Cir. 1972).


                                - 6 -
Cardona's reiterated plaint, the court reminded Cardona that it

had already denied his request to withdraw his plea and would not

reconsider its decision.

            After the court reaffirmed its ruling, the government,

concerned       about   Cardona's   continued   attempts   to   withdraw   his

guilty plea, decided to introduce evidence of Cardona's role as a

leader and his use of a firearm in furtherance of the conspiracy.4

The   court      then    accepted    probation's   recommendation     of    an

applicable Criminal History Category of III (rejecting Cardona's

push for a lower one) and determined the appropriate offense level

was 34 rather than 33, resulting in a Guidelines range of 188-235

months for Count One.5          Nonetheless, consistent with the plea


            4Although the government introduced evidence of
Cardona's role as a leader and his use of a firearm in furtherance
of the conspiracy at sentencing, this was only in response to
Cardona's continued attempts to withdraw his guilty plea.      The
government made clear that it did not intend to violate the
Agreement and only sought to introduce the evidence "to show [that
Cardona] indeed possessed firearms and was a leader," contrary to
his plea withdrawal assertions. The government never asked the
court to find Cardona in breach of the Agreement.       Indeed, at
sentencing, the government recommended an offense level and
sentence in accordance with the terms of the Agreement and did not
argue for any additional enhancements that were not provided for
in the Agreement. The sentencing judge also noted before allowing
the government to introduce the evidence that it was "not a
violation of the Plea Agreement" to do so.
          5 Cardona was sentenced on December 9, 2014.        USSG
Amendment 782 became effective on November 1, 2014, after the plea
agreement was entered. Amendment 782 permits a retroactive, two-
level reduction of the base offense levels for drug offenders
sentenced pursuant to USSG §§ 2D1.1 and 2D1.11. See USSG App. C.
Supp., Amend. 782.    Applying the new base offense level under
Amendment 782, the court adopted probation's recommendation,


                                     - 7 -
agreement, the government recommended a sentence of 168 months for

Count One and the mandatory minimum of 60 months for Count Six.

          Rejecting this recommendation as inadequate, the court

sentenced Cardona to a below-Guidelines sentence of 180 months on

Count One and 60 months on Count Six, to be served consecutively.

          This timely appeal followed.6

                              Discussion

          Cardona contends that the district court denied him his

constitutional   right   to   the    effective   assistance   of   counsel

because the court failed to hold a Foster hearing and Oppenheimer

labored under a conflict of interest.7      The government argues that

the failure to hold a Foster hearing resulted in no reversible

error because there was no actual conflict of interest.        "Where an



started with a base offense level of 32, and added 2 levels for
Cardona's role as a leader pursuant to USSG § 3B1.1(c). The court
then calculated Cardona's total offense level at 34, declined to
award Cardona credit for acceptance of responsibility because of
his ongoing efforts to withdraw his plea, and declined to add any
additional enhancements.
          6  The government argues that Cardona's claims are
precluded by the waiver-of-appeal clause of the Agreement.
Cardona's claims can easily be resolved on the merits. Therefore,
"[f]or ease in analysis," we "assume arguendo that the waiver-of-
appeal provision does not bar the maintenance of this appeal."
United States v. Dávila-Tapia, 491 F. App'x 197, 198 (1st Cir.
2012).
          7 Cardona does not challenge the appropriateness of the

court's decision to appoint Oppenheimer as his lawyer after
utilizing Oppenheimer as a type of independent counsel or
investigator for the court to address Diaz's motion to withdraw
and Cardona's claims of coercion.       We do not consider the
appropriateness of that practice here because Cardona does not
raise this argument on appeal.


                                    - 8 -
ineffective assistance [of counsel] claim is premised on counsel's

alleged conflict of interest, we review the ultimate issue de novo,

but defer to the district court's subsidiary fact findings unless

they are clearly erroneous."              Reyes-Vejerano v. United States, 276

F.3d 94, 97 (1st Cir. 2002) (citing Familia-Consoro v. United

States, 160 F.3d 761, 764-65 (1st Cir. 1998)).

             Under the Sixth Amendment, "a defendant has a right to

conflict-free representation." United States v. Hernandez-Lebron,

23 F.3d 600, 603 (1st Cir. 1994).                 A lawyer can represent multiple

defendants, but not if the joint representation "gives rise to a

conflict     of      interests        adversely        affecting       the    lawyer's

performance"       --   for   then        there    would    be   a   Sixth   Amendment

violation.     Id.

             And    given     the    "ubiquitous       and   insidious"       risks   of

multiple representation, the Sixth Amendment imposes a duty on

trial courts to investigate a defendant's timely objections to

joint representation and to inquire into the propriety of multiple

representation       whenever       the    trial    court    "knows    or    reasonably

should know that a particular conflict exists."                       Id. at 603-04.

"Federal Rule of Criminal Procedure 44(c) expands these duties by

requiring an inquiry into the possibility of a conflict in all

cases where jointly-charged defendants retain the same counsel."

Id. at 604.        Specifically, under Rule 44(c), "[u]nless there is

good cause to believe that no conflict of interest is likely to


                                           - 9 -
arise," the court is required to "take appropriate measures to

protect each defendant's right to counsel."             Fed. R. Crim. P.

44(c).   Rule 44(c) requires a "district court [to] inquire into

each instance of joint representation of multiple defendants, and

[requires the court to] advise each defendant of his right to

separate counsel."    United States v. Coneo-Guerrero, 148 F.3d 44,

47 (1st Cir. 1998).      The timing and form of this inquiry is left

to the discretion of the court.       See Foster, 469 F.2d at 5.

          "If a satisfactory inquiry does not appear on the record,

the government has the burden of persuasion of demonstrating that

prejudice to the defendant was improbable."             United States v.

Mazzaferro, 865 F.2d 450, 454 (1st Cir. 1989) (citing Foster, 469

F.2d at 5).    If a satisfactory inquiry was held, the defendant

"bears the burden of persuasion that he was deprived of a fair

trial resulting from a conflict of interest arising from the joint

representation."   Id.

          Here, no Foster inquiry was held.        However, even if we

assume that a Foster inquiry was required, the government has

sufficiently   demonstrated    that   any   prejudice    to   Cardona   was

improbable because there was no actual conflict of interest.8


          8 While we ultimately find that there was no conflict of
interest here, given the "ubiquitous and insidious" risks of
multiple representation discussed earlier, we caution that courts
-- in order to avoid any risk of impropriety -- should give more
express attention than was afforded here when making attorney
appointments which result in dual representation of co-defendants.


                                 - 10 -
             As mentioned above, the joint representation of co-

defendants does not in itself constitute a per se violation of the

Sixth Amendment right to conflict-free representation.            See Burger

v. Kemp, 483 U.S. 776, 783 (1987); Cuyler v. Sullivan, 446 U.S.

335, 348 (1980)(holding that "multiple representation does not

violate the Sixth Amendment unless it gives rise to a conflict of

interest"     and   "a    reviewing    court   cannot   presume     that   the

possibility for conflict has resulted in ineffective assistance of

counsel").     Indeed, "[t]he Sixth Amendment right to effective

assistance of counsel is violated when an actual conflict of

interest adversely affects counsel's representation."               Bucuvalas

v. United States, 98 F.3d 652, 656 (1st Cir. 1996) (citing Cuyler,

446 U.S. at 348).        And "[a] defendant 'who raised no objection at

trial [or at the district court below] must demonstrate that an

actual   conflict    of    interest    adversely   affected   his    lawyer's

performance.'"      Familia-Consoro v. United States, 160 F.3d 761,

764 (1st Cir. 1998) (citing Cuyler, 446 U.S. at 349-50)).                   To

establish an actual conflict of interest, a "defendant must show

that (1) the attorney could have pursued a plausible alternative

defense strategy, and (2) the alternative strategy was inherently

in conflict with or not undertaken due to the attorney's other

interests or loyalties."       Id. (citing United States v. Soldevila-

Lopez, 17 F.3d 480, 486 (1st Cir. 1994)).          In other words, Cardona

"can prevail only if there was a plausible alternative defense


                                      - 11 -
strategy that was either foreclosed or inhibited by the joint

representation."     United States v. Lachman, 521 F.3d 12, 21 (1st

Cir. 2008) (citing United States v. Nelson-Rodriguez, 319 F.3d 12,

41-42 (1st Cir.), cert. denied sub nom. Caribe-Garcia v. United

States, 539 U.S. 928 (2003)).           If Cardona can demonstrate that

some plausible alternative defense strategy or tactic might have

been   pursued,    "[h]e   need   not    show   that    the   defense   would

necessarily have been successful if it had been used, but merely

that it possessed sufficient substance to be a viable alternative."

Brien v. United States, 695 F.2d 10, 15 (1st Cir. 1982) (citing

Foxworth v. Wainwright, 516 F.2d 1072, 1079 (5th Cir. 1975)).

           But speculative or theoretical conflicts of interests do

not amount to a Sixth Amendment violation.             See Soldevila-Lopez,

17 F.3d at 487 (finding appellant's claim of a conflict of interest

to be based on "mere speculation" and holding that "[a] theoretical

or merely speculative conflict of interest will not invoke the per

se rule") (citing United States v. Aeillo, 900 F.2d 528, 530–31

(2d Cir. 1990)); Brien, 695 F.2d at 15 (holding that "the tactics

[the appellant] suggests that his attorney could have pursued

appear to be merely hypothetical choices that in reality could not

have benefited [the appellant] and were often not in any conflict

with [his attorney's] other loyalties"); Cuyler, 446 U.S. at 350

(noting that the mere possibility of a conflict is not sufficient

to establish a violation of a defendant's right to conflict-free


                                  - 12 -
representation and that a defendant must "show[] that his counsel

actively represented conflicting interests" in order to establish

an actual conflict).

              Cardona     begins    by    conjuring      up     three   hypothetical

situations which he contends could have given rise to a conflict

of interest. First, he theorizes that if the government had sought

to   nullify       the   plea   agreement    given       his    perceived   "breach"

(presumably based on his attempts to withdraw his guilty plea),

this may have resulted in a trial where he might have had to defend

against murder allegations.           Second, he suggests that if the court

had allowed him to withdraw his guilty plea, and if he had then

chosen to plead guilty without a plea agreement, he may have had

to defend against a cross reference guideline for the murder

pursuant to USSG § 2A1.1.           And third, he hypothesizes that even if

his plea agreement remained intact, he may have had to defend

against   a    §    2A1.1   cross    reference      at    the    recommendation   of

probation.

              But even Cardona concedes that the would-be conflicts he

complains of "did not materialize."               The government never moved to

find Cardona in breach of his plea agreement (despite his continued

attempts to withdraw his guilty plea), and the court repeatedly

denied Cardona's multiple attempts to withdraw his plea (a ruling

he does not contest on appeal).                   And with that plea agreement

impermeable below, Cardona never faced trial and he never, under


                                         - 13 -
any other contrivance he imagines, had to defend against a USSG §

2A1.1 cross reference guideline for murder.              Because none of the

hypothetical situations he outlines actually occurred, there was

no    opportunity    for   his   attorney    at   the   time   to   pursue   any

"plausible alternative defense strategy that was either foreclosed

or inhibited by [Oppenheimer's] joint representation."              9   Lachman,

521 F.3d at 21.10

            As "[w]e [have] long ago cautioned," where the conflict

relies on "some attenuated hypothesis having little consequence to

the adequacy of representation," Brien, 695 F.2d at 15, we will

not     grant   an    "undeserved      'windfall'       to     defendants     by

[automatically] vacating convictions." Nelson-Rodriguez, 319 F.3d

at 42 (citations omitted); see also United States v. Newton, 326

F.3d 253, 263–64 (1st Cir. 2003) (rejecting a rule of "automatic


            9
            For each hypothetical scenario, Cardona seems to allege
that but for the purported conflict, his attorney could have
pursued alternative defense strategies: (1) the cross examination
of witnesses regarding his supposed participation in a murder; and
(2) the possibility of him or his co-defendant deciding to
cooperate and implicate the other at trial. Because we find no
conflict we need say no more.
          10 Ever persistent, Cardona insists that the government's

statement after Oppenheimer was appointed -- that Oppenheimer
"might want to argue one way for one defendant and another way for
another defendant" -- satisfies his burden of "showing an
alternative defense strategy, which might bear negatively on the
defense of the other client" and sufficiently establishes an actual
conflict.    Cardona's argument that the government's statement
somehow amounts to a defense strategy is nonsensical. Nor does
the government's statement amount to an actual conflict of
interest: at best, the government pointed out a potential conflict
that was never actualized given both co-defendants' guilty pleas.


                                    - 14 -
reversal in cases where a defense attorney's conflict of interest

does not adversely affect counsel's performance, observing that

such a rule 'makes little policy sense'") (quoting Mickens v.

Taylor, 535 U.S. 162, 172 (2002)).        That is so because the Sixth

Amendment   right   to   effective   assistance   of   counsel   has   been

accorded "not for its own sake, but because of the effect it has

on the ability of the accused to receive a fair trial."          Mickens,

535 U.S. at 166 (quoting United States v. Cronic, 466 U.S. 648,

658 (1984)).    Where there is no conflict of interest and thus no

effect on counsel's representation or a defendant's fair trial

interests, there is no Sixth Amendment violation.        See Newton, 326

F.3d at 263–64.

                               CONCLUSION

            For the foregoing reasons, we affirm the sentence of

the court below.




                                 - 15 -